DETAILED ACTION

Primary Examiner acknowledges Claims 1-17 are pending in this application as originally filed on July 11, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1, Line 3 and Claim 9, Line 3 recite “wherein a fastener is dispose don't he rear side”.  Primary Examiner is unsure what limitation of feature Applicant is attempting to convey.  It appears this limitation includes grammatical errors.  Dependent 
Specifically, Claim 1, Line 6 and Claim 9, Line 6 recite “wherein the first adapter comprises an endotracheal tube connector”; however, the breadth and scope of this claim limitation appears unclear.  Primary Examiner is unsure if the “endotracheal tube” presumed to be connected to the “endotracheal tube connector” is required or whether the nomenclature of “endotracheal tube connector” is a nonce term which only requires a connector within the standard or conventional sizes utilized for breathing devices such as endotracheal tubes. Reviewing the original disclosure as filed does not appear to resolve Primary Examiner’s concerns regarding the breadth and scope of the term “endotracheal tube connector”.  In particular, turning to the original drawings, Figure 1 shows “a manual resuscitation bag valve system 19” and thus does not appear to disclose the “endotracheal tube” leading to/from the claimed “endotracheal tube connector”.  Turning to the original disclosure as filed, in Paragraph 0014 “the first adapter 16 comprises a typical endotracheal connector configured to removably secure a manual resuscitation bag valve system 19 thereto” and Para 0006 “wherein the first adapter comprises an endotracheal tube connector”; while in Para 0016 “The stem 26 is typically configured to secure within an endotracheal tube, however, in this system, the stem 26 removably secures within the plate to allow a storage location for the manual resuscitation bag valve system.”.  In light of the aforementioned disclosures, as compared to the claims, Primary Examiner remains unsure if the term “endotracheal tube connector” requires the application of an “endotracheal tube” or just the capability of being connected to an “endotracheal tube”.  Primary Examiner also notes the drawings are deficient of the “endotracheal tube”. For 
Specifically, Claim 6, Line 2 and Claim 14, Line 2 recite “entirety of the rear side of the plat, such that”.  Primary Examiner is unsure what limitation of feature Applicant is attempting to convey.  It appears this limitation includes grammatical errors.  Appropriate correction and clarification is required. 
Specifically, Claim 6, Line 3 and Claim 14, Line 3 recite “the base”; however, this term appears to lack antecedent basis. Primary Examiner is unsure what “the base” refers.  The term “base” has not previously been introduced and it is unclear if “the base” refers to “the base of the rear side of the plate” or some other structure. Appropriate correction and clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133).
does not expressly disclose “fastener is dispose don't he rear side, the fastener configured to removably secure the plate to a support surface” nor “wherein the first adapter comprises an endotracheal tube connector … wherein the second adapter is configured to frictionally engage an interior wall of a suction tubing thereon.” 
Regarding the fastener, Gallant teaches a similar airway support storage platform (Figures 1 and 2) having a plate (10, “FIG. 1 illustrates a head wall 10 configured to be mounted on a wall 12 of a hospital room. The head wall 10 includes an end cap 14, an upper raceway 16 having in an upper raceway cover 15 a plurality of electrical outlets 18 coupled to electrical wires of the hospital room in a conventional manner.” Column 3, Lines 35-45) having a front side (22, “Head wall 10 further includes a front concealment cover 22” Column 3, Lines 45-50) and a rear side (defined by the region to the left of 22 as secured to the wall 12 as best seen in head wall 10 configured to be mounted on a wall 12 of a hospital room.” Column 3, Lines 35-45). With respect to the limitation “removably secure”, as shown in Figure 3 - Gallant teaches pivoting movement of the airway support storage platform wherein the plate (10) is pivoted away from the support surface (12).  Gallant teaches the resultant effect of the fastener structure is the ability of the plate to be secured to the support surface (wall) and pivoted away from the support surface (wall), wherein the airway support storage platform provides various gases to the patient in need. 
Regarding the connections of the first adapter and second adapter, Hickle teaches the configuration of a first adapter for providing fluid communication between the endotracheal region of the patient through tubing was known, and additionally the configuration of the second adapter for providing fluid communication with a suction tube was known.  In particular, Hickle teaches a oxygen port (232, “oxygen and vacuum ports, 232 and 240 respectively” Column 7, Lines 40-45) emerging from a wall plate for directing the passage of oxygen from the wall plate to a breathing gas system (230 having IR/ER, “This airator comprises a manifold circuit within a housing or shell 230” Column 7, Lines 40-45; also see “the airator manifold circuit may also include an inspiratory reservoir bag (IR) and an expiratory reservoir bag (ER) to permit a visual indication of the operation of the system and the breathing of the patient.” Column 18, Lines 15-20) which will yield fluid connection of oxygen for the ventilation of a patient (Abstract); while additionally, teaching a suction port (240, “oxygen and vacuum ports, 232 and 240 respectively” Column 7, Lines 40-45) for removing undesirable gases away from the patient towards the atmosphere (Column 17, Lines 40-45). With respect to the limitation “frictionally engage”, the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the airway support storage platform of Kappers to include a fastener as taught by Gallant to provide the ability of the plate to be secured to the support surface (wall) and pivoted away from the support surface (wall), wherein the airway support storage platform provides various gases to the patient in need and to include the explicit connections of the first and second adapter, as taught by Hickle to provide ventilation assistance of oxygen to the patient and the removal of undesirable gases away from the patient towards the atmosphere. 
As to Claim 6, the modified Kappers, specifically, Gallant teaches a fastener (34/40 - “Head wall 10 includes a rear support bracket 34 coupled to wall 12 with suitable fasteners (not shown). Bracket 34 is also coupled to a top section 36 by fasteners 38. L-bracket 40 is coupled to bracket 34. Mounting clips 42 are coupled to L-bracket 40.” Column 3, Lines 55-65) is disposed on the rear side (defined by the region to the left of 22 as secured to the wall 12 as best seen in Figure 2) of the plate (10).  Regarding the limitations of “a perimeter of the 

Claims 2, 4, 9, 10, 12, 14, and 17 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133), as applied to Claim 1, and further in view of Hakkinen (4,276,876). 
As to Claims 2 and 10, the modified Kappers discloses the second adapter for engaging the suction tubing; yet does not expressly disclose the explicit construction of the second adapter - “wherein the second adapter tapers from a proximal end thereof towards a distal end thereof, such that the distal end comprises a diameter less than that of the proximal end.” 
Hakkinen teaches various adapters (16 and 16A-C; Figures 2 and 3, respectively) were known to serve as an intermediary connection between the gas source (supply) to the gas sink (patient interface).  In particular, 16, 16A and 16C show the connection having a tapered configuration, wherein the proximal end (defined by the region closest to the source (wall) in use - right side) and a distal end (defined by the region closest to the sink (patient interface) in use - left side), wherein the diameter of the distal end (defined by the region closest to the sink (patient interface) in use - left side) is less than that of the proximal end (defined by the region closest to the source (wall) in use - right side). Therefore, it would have been obvious to one having ordinary skill in the art to construct the second adapter of the modified Kappers to be constructed with a distal end having a diameter less than the proximal end, as taught by 
As to Claims 4 and 12, please see the rejections of Claims 2 and 1, wherein Claim 2 states the configuration of the second adapter as secured to the front side of the plate, and Claim 1 states the use of friction based interference fitment structure was well known, routine and conventional constructions suitable for establishing the securement of two components together.   Regarding the claimed limitation to “snap fit connection”, as addressed, the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together. 
As to Claims 9 and 17, please see the rejections of Claim 1 and 2.  The difference between Claim 1 and Claim 9 is the addition of “the second adapter further comprises a plurality of ridges disposed along an outer surface thereof”.  Regarding this feature of a plurality of ridges, please see the rejection of Claim 2 which discloses various known connections suitable for the second adapter- explicitly 16C having a plurality of ridges which are concentrically located about a single axis. 
As to Claim 14, the modified Kappers, specifically, Gallant teaches a fastener (34/40 - “Head wall 10 includes a rear support bracket 34 coupled to wall 12 with suitable fasteners (not shown). Bracket 34 is also coupled to a top section 36 by fasteners 38. L-bracket 40 is coupled to bracket 34. Mounting clips 42 are coupled to L-bracket 40.” Column 3, Lines 55-65) is disposed on the rear side (defined by the region to the left of 22 as secured to the wall 12 as 

 Claim 3 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133), as applied to Claim 1, and further in view of Hoppough (4,653,493).
As to Claim 3, the modified Kappers discloses the first adapter for engaging the suction tubing; yet does not expressly disclose the explicit construction of the first adapter - “wherein the first adapter is removably securable to the front side via a snap fit connection.”
Hoppough teaches an adapter (72 - “On the opposite end of connecting hose 18 is a female connector 72. Connector 72 is removably fitted over the male outlet” Column 4, Lines 45-50) serving as an intermediary connection between the gas source (patient interface) and the gas sink (vacuum/suction). As addressed in Claim 1, the use of friction based interference fitment structure was well known, routine and conventional constructions suitable for establishing the securement of two components together.   Regarding the claimed limitation to “snap fit connection”, as addressed, the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together. As Hoppough describes the adapter as connecting a female connector to a male outlet, this intrinsically is a friction based interference fitment structure coextensive with snap fit connections. Therefore, it would have 

Claim 11 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133) and  Hakkinen (4,276,876), as applied to Claim 9 and further in view of Hoppough (4,653,493). 
As to Claim 11, the modified Kappers discloses the first adapter for engaging the suction tubing; yet does not expressly disclose the explicit construction of the first adapter - “wherein the first adapter is removably securable to the front side via a snap fit connection.”
Hoppough teaches an adapter (72 - “On the opposite end of connecting hose 18 is a female connector 72. Connector 72 is removably fitted over the male outlet” Column 4, Lines 45-50) serving as an intermediary connection between the gas source (patient interface) and the gas sink (vacuum/suction). As addressed in Claim 1, the use of friction based interference fitment structure was well known, routine and conventional constructions suitable for establishing the securement of two components together.   Regarding the claimed limitation to “snap fit connection”, as addressed, the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together. As Hoppough describes the adapter 

Claims 5 and 8 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133), as applied to Claim 1, and further in view of Dombrowski (2013/0052610).
As to Claims 5 and 8, the modified Kappers discloses the fastener; yet, does not expressly disclose the configuration of the fastener having “a hook and loop fastener configured to removably secure to a complementary fastener disposed on the support surface” (Claim 5) and “an adhesive” (Claim 8).
Dombrowski teaches various fastening devices are suitable for applications in medical devices to joint two components together for removable connection.  In particular, “the first portion 204 and the second portion 206 of the housing 202 can be coupled via a variety of removable coupling means, including, but not limited to, one or more of screw threads, press -fit engagement (also sometimes referred to as " friction-fit engagement" or " interference-fit engagement"), snap -fit engagement, magnets, hook-and -loop fasteners, adhesives, cohesives, clamps, heat sealing, other suitable removable coupling means, and combinations thereof.” 

Claims 13 and 16 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133) and  Hakkinen (4,276,876), as applied to Claim 9 and further in view of Dombrowski (2013/0052610).
As to Claims 13 and 16, the modified Kappers discloses the fastener; yet, does not expressly disclose the configuration of the fastener having “a hook and loop fastener configured to removably secure to a complementary fastener disposed on the support surface” (Claim 5) and “an adhesive” (Claim 8).
Dombrowski teaches various fastening devices are suitable for applications in medical devices to joint two components together for removable connection.  In particular, “the first portion 204 and the second portion 206 of the housing 202 can be coupled via a variety of removable coupling means, including, but not limited to, one or more of screw threads, press -fit engagement (also sometimes referred to as " friction-fit engagement" or " interference-fit engagement"), snap -fit engagement, magnets, hook-and -loop fasteners, adhesives, cohesives, clamps, heat sealing, other suitable removable coupling means, and combinations thereof.” (Para 0059).  In light of the teachings of Dombrowski each of these configurations are 

Claim 7 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133), as applied to Claim 1, and further in view of Gallant et al. (6,145,253).
As to Claim 7, the modified Kappers discloses the fastener; yet, does not expressly disclose the configuration “wherein an area of the fastener is less than that of the rear side, defining a lip about the rear side.”
Gallant ‘253 teaches an alternative fastening configuration of the plate to the wall.  In particular, “FIG. 2 illustrates preparation of the wall 12 for receiving a head wall 10. Hanger strips 34 and 36 are first mounted on wall 12” (Column 2, Lines 45-55), wherein “Head wall 10 is mounted onto the hanger strip 34 and anchored to wall 12” (Column 2, Lines 60-65) and “Head wall 10 includes a rear support bracket 62 having a notched section 64 configured to be mounted over the top hanger 34” (Column 3, Lines 5-10).  In this configuration of Gallant ‘253 as compared to Gallant ‘326, the fastener (34/40) does not extend the entirety of the plate (10).  Thus, the area of the fastener of Gallant ‘253 as described to be “hanger strips 34 and 36” is less than that of the rear side (defined by the region of the plate secured to the wall) and defines a lip (via the engagement of the “hanger strips 34 and 36” with the “notched section 64” of the “rear support bracket 62” as mounted over the “top hanger 34”).  The resultant 253 as described is a plate which is more readily removable as the only attachment to the wall is via the hanger strips as compared to the construction of the fastener of Gallant ‘326 in which the plate is secured directly to the wall.   Therefore, it would have been obvious to one having ordinary skill in the art to modify the fastener of the modified Kappers to include the area of the fastener to be less than that of the rear side as taught by Gallant ‘253 to yield a more readily removable plate.

Claim 15 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Kappers et al. (5,060,425) in view of Gallant et al. (5,890,326) and Hickle et al. (5,676,133) and  Hakkinen (4,276,876), as applied to Claim 9 and further in view of Gallant et al. (6,145,253). 
As to Claim 15, the modified Kappers discloses the fastener; yet, does not expressly disclose the configuration “wherein an area of the fastener is less than that of the rear side, defining a lip about the rear side.”
Gallant ‘253 teaches an alternative fastening configuration of the plate to the wall.  In particular, “FIG. 2 illustrates preparation of the wall 12 for receiving a head wall 10. Hanger strips 34 and 36 are first mounted on wall 12” (Column 2, Lines 45-55), wherein “Head wall 10 is mounted onto the hanger strip 34 and anchored to wall 12” (Column 2, Lines 60-65) and “Head wall 10 includes a rear support bracket 62 having a notched section 64 configured to be mounted over the top hanger 34” (Column 3, Lines 5-10).  In this configuration of Gallant ‘253 as compared to Gallant ‘326, the fastener (34/40) does not extend the entirety of the plate (10).  Thus, the area of the fastener of Gallant ‘253 as described to be “hanger strips 34 and 36” 253 as described is a plate which is more readily removable as the only attachment to the wall is via the hanger strips as compared to the construction of the fastener of Gallant ‘326 in which the plate is secured directly to the wall.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the fastener of the modified Kappers to include the area of the fastener to be less than that of the rear side as taught by Gallant ‘253 to yield a more readily removable plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Velez (9,773,393) discloses a gas inlet connection for a wall plate gas feed line (706, best seen Figure 7) wherein the connector includes a barbed fitting (128 - Column 4, Lines 55-65) for the attachment of additional medical tubing (Column 8, Lines 30-40).
Rumph et al. (7,836,882) discloses an additional an airway support storage platform (Figure 2) having a plate (18) having a gas delivery port (33) and a gas vacuuming (scavenging) port (35). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785